Order entered May 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00245-CV

SUSAN WILLIAMS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
                  OF ROBERT A. WILLIAMS, Appellant

                                               V.

   SUN LIFE ASSURANCE COMPANY OF CANADA AND PLANO INDEPENDENT
                      SCHOOL DISTRICT, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-1200-2013

                                           ORDER
       We GRANT appellant’s May 13, 2014 amended unopposed motion to extend time for

filing brief and ORDER the brief be filed no later than July 17, 2014. Appellant is cautioned

that no further extensions will be granted absent exigent circumstances.

       Appellant’s May 13, 2014 unopposed motion to extend time for filing brief is DENIED

as moot.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE